On November 5, 1991, the Defendant was sentenced to fifteen (15) years with ten (10) years suspended plus conditions for Sexual Intercourse Without Consent; plus credit for time served as stated in the November 5, 1991 Judgment.
On September 25,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division is here to consider the sentence which was imposed by Judge Thomas A. Olson. This board has the authority to increase the sentence, to leave it as is, or to reduce it. In the event that the Board would decide the alternative, to increase the sentence, the proceedings will be stayed, and an attorney would be appointed. The proceedings would be rescheduled for a later date. In the event that the Board determines the sentence will remain as is or reduce it, the Board will go ahead with that decision. The defendant acknowledged that he understood this and stated that he did not want to proceed, but wanted his case dismissed.
*52DATED this 25th day of September, 1992.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the petitioner’s request is hereby granted and the Petition for Sentence Review shall be dismissed with prejudice.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, and Hon. G. Todd Baugh, Judges.